Exhibit 10.36

 

LOGO [g107849ex10_37.jpg]

November 30, 2015 revised

Hakan S. Edstrom

23312 Happy Valley

Newhall, CA 91321

Re: Separation Agreement

Dear Hakan:

This letter supersedes any previous employment, severance or change of control
agreement and sets forth the terms of the transition and separation agreement
(the “Agreement”) that MannKind Corporation (the “Company”) is offering to you.

1. SEPARATION DATE. As we have discussed, your employment termination date will
be July 1, 2017, or such earlier date as your employment may be terminated by
either you or the Company pursuant to Section 3 below (the “Separation Date”).

2. TRANSITION DATE. During the period between now and December 31, 2015 (the
“Transition Date”), you may be required to perform some services transitioning
responsibilities to the new or interim Chief Executive Officer.

3. TRANSITION PERIOD.

a. Transition Period Duties. During the period between now and the Separation
Date (the “Transition Period”), you will remain an employee of the Company,
serving in a non-executive capacity, reporting to the new or interim CEO. You
agree that, during the Transition Period, you will comply with all Company
policies and procedures and with all of your contractual obligations to the
Company (including, without limitation, your obligations under your Employee
Proprietary Information and Inventions Agreement). Your Transition Period duties
will include, but are not limited to, providing information to the Company, as
requested. During the Transition Period, you will not be expected to work from
the Company’s office locations on a full-time basis, although you will be
expected to be available as needed. While you will ordinarily be working from
home during this period, you will receive from the Company such administrative
support for your performance of your Company duties as needed. For clarity,
during the Transition Period, you are entitled to obtain employment from another
employer provided such employment does not conflict with your then current
Transition Period duties and applicable Company policies and procedures.

b. Standard Compensation/Benefits. During the Transition Period, you will
continue to receive your current base salary, subject to standard withholdings
and deductions; you will continue to accrue paid time off (“PTO”) according to
Company policy; and you will be eligible for the



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 2

 

Company’s standard benefits, including but not limited to the Company’s
Exec-U-Care plan, subject to the terms of such plans and programs and applicable
law. On the Separation Date, or as soon as feasible thereafter, you will receive
a final paycheck for all wages earned through the Separation Date (subject to
standard withholdings and deductions), and all accrued and unused PTO. Your
coverage under the Company’s group health plan will continue through the
Transition Period, and your premiums will be paid by the Company to the extent
provided by the Company’s current health insurance policies. If at any time
during the Transition Period, you become eligible to continue your group health
benefits at your own expense under the federal COBRA law, or applicable state
insurance laws, the Company will pay your monthly COBRA premiums through the
Separation Date. Thereafter, to the extent provided by the federal COBRA law, or
applicable state insurance laws, and by the Company’s current health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.

c. Annual Bonus. During the Transition Period, you will be eligible to receive
an annual bonus for work performed in 2015 (scheduled to be paid in March
following the conclusion of the applicable performance year), under the standard
bonus plan applicable to Senior Executives.

d. Stock Options and Restricted Stock Units. You were granted restricted stock
units (the “RSUs”) in, and options (the “Options”) to purchase, shares of the
Company’s common stock, pursuant to the Company’s applicable equity incentive
plan documents (collectively, the “Plan”) and your Option and RSU grant
documents. During the Transition Period, your Options and RSUs will continue to
vest pursuant to the Plan, will continue to be governed by the Plan and
applicable grant documents, and will cease vesting as of the Separation Date.
Thereafter, your vested Option shares will be exercisable pursuant to the terms
of the Plan and applicable grant documents. You will not receive any additional
equity awards during the Transition Period.

e. Termination for Cause. During the Transition Period, you are entitled to
resign from your employment at any time for any reason. Additionally, during the
Transition Period, the Company is entitled to terminate your employment with or
without Cause (as defined below). If the Company terminates your employment with
Cause during the Transition Period, your employment ends due to your death or
disability, or you resign for any reason, your employment will end immediately
and you will not receive any further compensation or benefits from the Company
(including the severance payments set forth in Section 4 below), except for any
unpaid salary and PTO accrued through your Separation Date and any vested
benefit under a written ERISA-qualified benefit program.

f. “Cause” Definition. For purposes of this Agreement, “Cause” for termination
of your employment will mean any of the following: (i) your commission of any
act of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably likely to cause injury to the Company; (ii) your
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party in breach of a contractual commitment;
(iii) your willful breach of any of your obligations under any written agreement
with the Company or any Company policy; or (iv) your engaging in employment or
performing any work activities competitive with the Company.

4. SEPARATION DATE RELEASE AND SEVERANCE PAYMENT. Subject to the terms and
conditions set forth in Section 3 (Transition Period), if you remain a Company
employee through July 1, 2017, you remain in compliance with this Agreement and
all Company policies, and you sign the Separation Date Release on the Separation
Date or within forty-five (45) days thereafter and allow it to become effective,



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 3

 

then the Company will pay you as severance, an amount equal to the average bonus
that you received in respect of calendar years 2013, 2014 and 2015 (each of
which was paid in March following the conclusion of the applicable performance
year) (the “Severance”). The Severance will be subject to standard employment
and income tax deductions and withholdings and will be paid to you in a lump sum
on or before the date in 2018 on which the annual bonuses for work performed in
2017 are paid, or on or within seven (7) days after the effective date of the
Separation Date Release, if it occurs later.

5. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date.

6. EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse such
expenses pursuant to its regular business practice. If you are required to
travel before or during the Transition Period or the Consulting Period to
discharge your duties or perform Consulting Services, then you shall be subject
to the same travel expense guidelines as apply to Executive Leadership Team
members.

7. RETURN OF COMPANY PROPERTY. By the Separation Date, you shall return to the
Company all Company documents (and all copies or reproductions thereof) and
other Company property within your possession or control, including, but not
limited to, Company hardcopy and electronic files, email, notes, drawings,
records, reports, studies, compilations of data, business plans and forecasts,
proposals, agreements, financial and operational information, sales and
marketing information, research and development information, product and
prototype information, personnel information, specifications, computer-recorded
information, tangible property and equipment including, but not limited to,
credit cards, entry cards, identification badges, keys, computing and
communication devices; and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions or
embodiments thereof, in whole or in part). Your timely return of all such
Company documents and other property is a condition precedent to your receipt of
the benefits provided under this Agreement; provided that you are permitted to
retain copies of any agreement that you signed with the Company (after leaving
with the Company the original or another copy, if you do not possess the
original). Your return of property and information shall include return of a
copy of any Company information stored on any personal computing device, and
deletion of all such information from your personal devices without retention of
any copy or embodiment; and you agree to permit the Company to inspect any such
device to ensure that such return and deletion of information has taken place.

8. PROPRIETARY INFORMATION PROTECTION AND ASSIGNMENT OF RIGHTS TO WORK PRODUCT.
You acknowledge and agree to abide by your continuing obligations under your
Employee Proprietary Information and Inventions Agreement. You further agree
that, both during and after your employment, you will make no use or disclosure
of any Company proprietary or confidential information unless specifically
authorized in writing by a Company officer. You hereby assign to the Company all
right, title, and interest you may have in any and all inventions, developments,
concepts, methods, trade secrets, intellectual property, or other work product
developed or obtained by you during your employment with the Company that
relates to any actual or anticipated line of business, product, service, or
activity of the Company, or your performance of services for the Company, or was
produced on Company time or equipment.



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 4

 

9. CONFIDENTIALITY. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

10. NONDISPARAGEMENT. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations,
provided that you may respond accurately and fully to any inquiry to the extent
required by legal process.

11. NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12. RELEASE OF CLAIMS. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, arising from or in any way related to
events, acts, conduct, or omissions occurring at any time prior to and including
the time you sign this Agreement. This general release includes, but is not
limited to: (a) all claims arising from or in any way related to your employment
with the Company or the termination of that employment; (b) all claims related
to your compensation or benefits from the Company, including salary, bonuses,
commissions, fees, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the California Labor Code (as
amended), the California Family Rights Act, the Age Discrimination in Employment
Act (“ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, you are not releasing the Company hereby from any
breach of this Agreement subsequent to its Effective Date, or any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance. Also, excluded from this
Agreement are any claims that cannot be waived by law. You are not waiving your
right to bring proceedings before administrative agencies such as the Equal
Employment Opportunity Commission, Department of Labor, or the California
Department of Fair Employment and Housing, provided that you are waiving any
monetary recovery from such proceedings. You represent that you have no
lawsuits, claims or actions pending in your name, or on behalf of any other
person or entity, against the Company or any other person or entity subject to
the release granted in this paragraph.



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 5

 

13. ADEA RELEASE. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised, as required by the ADEA that: (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so);
(c) you have forty-five (45) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).

14. SECTION 1542 WAIVER. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to the releases granted herein, including but not limited to the
release of unknown and unsuspected claims granted in this Agreement.

15. DISPUTE RESOLUTION. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in the
Los Angeles, California area, in accordance with JAMS’ then-applicable
arbitration rules, which appear at the following link:
http://www.jamsadr.com/rules-comprehensive-arbitration/. The parties acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute through a trial by jury, judge or administrative proceeding.
You will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall bear JAMS’ arbitration fees and administrative
costs. Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

16. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked; have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 6

 

17. MISCELLANEOUS. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including, but not limited to, your employment
offer letter, Executive Severance Agreement and Employee Proprietary Information
and Inventions Agreement (insofar as it may be inconsistent with this
Agreement). This Agreement may not be modified or amended except in a written
agreement signed by both you and a duly authorized officer of the Company. If
any provision of this Agreement (including, but not limited to, the Employee
Proprietary Information and Inventions Agreement, incorporated by reference
herein) becomes or is declared illegal, unenforceable or void, this Agreement
shall continue in full force and effect, and said provision shall be deemed
modified and enforceable consistent with the intent of the parties insofar as
possible under applicable law. This Agreement will be construed and enforced in
accordance with the laws of the State of California without respect to conflicts
of law principles. Any ambiguity in this Agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this Agreement
must be in writing and shall not be deemed a waiver of any successive breach.
This Agreement may be executed in counterparts and facsimile signatures will
suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have forty-five (45) calendar days to decide whether to
accept this Agreement, and the Company’s offer contained herein will
automatically expire if you do not sign and return it within this timeframe.

Sincerely,

 

By     /s/ Alfred E. Mann   Alfred E. Mann   Executive Chairman

I HAVE READ, UNDERSTAND AND ACCEPT THE FOREGOING AGREEMENT:

 

/s/ Hakan S. Edstrom Hakan S. Edstrom 12/1/15 Date



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 7

 

EXHIBIT A

SEPARATION DATE RELEASE

(To be signed on or within 45 days after the Separation Date.)

In consideration for the various benefits provided to me by MannKind Corporation
(the “Company”) pursuant to my letter Transition and Separation Agreement with
the Company dated November 30, 2015 (the “Agreement”), I agree to the terms
below.

I hereby confirm that: I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act, the California Family Rights Act or otherwise) in connection with my work
with the Company; and I have not suffered any injury or illness in connection
with my work with the Company for which I have not already filed a claim.

I hereby generally and completely release the Company and its current and former
directors, officers, employees shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, arising from or in any way related to events, acts, conduct, or
omissions occurring prior to and including the time I sign this Separation Date
Release (the “Release”). This general release includes, but is not limited to:
(1) all claims arising from or in any way related to my employment with the
Company, or the termination of that employment; (2) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA’’), ERISA, the
California Fair Employment and Housing Act (as amended), the California Labor
Code (as amended), the California Family Rights Act.

I am not releasing: (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or under applicable law; (ii) any rights which cannot be waived as a
matter of law; (iii) any rights I have to file or pursue a claim for workers’
compensation or unemployment insurance; and (iv) any claims for breach of this
Release. In addition, nothing in this Agreement prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or any other analogous federal
or state government agency, except that I acknowledge and agree that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 8

 

I also acknowledge that I am knowingly and voluntarily waiving and releasing any
right I may waiving and releasing any rights I may have under the ADEA (“Release
ADEA Waiver”). I also acknowledge that the consideration given for the Release
ADEA Waiver is in addition to anything of value to which I was already entitled.
I further acknowledge that I have been advised by this writing, as required by
the ADEA, that: (a) my release and waiver herein does not apply to any rights or
claims that arise after the date I sign this Release; (b) I should consult with
an attorney prior to signing this Release (although I may choose voluntarily not
to do so); (c) I have forty-five (45) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke it (by sending written revocation
directly to the Company’s Chief Executive Officer); and (e) the Release will not
be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (the
“Release Effective Date”).

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained in the Release or the Agreement, and it entirely
supersedes any other such promises, warranties or representations, whether oral
or written.

 

 

 

Hakan S. Edstrom

 

Date

 

A-2



--------------------------------------------------------------------------------

Hakan S. Edstrom

November 30, 2015 revised

Page 9

 

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

MANNKIND CORPORATION

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by MANNKIND
CORPORATION (the “Company”), and the compensation now and hereafter paid to me,
I hereby agree as follows:

 

1. NONDISCLOSURE

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation “Proprietary Information”
includes (a) tangible and intangible information relating to antibodies and
other biological materials, cell lines, samples of assay components, media
and/or cell lines and procedures and formulations for producing any such assay
components, media and/or cell lines, formulations, products, processes,
know-how, designs, formulas, methods, developmental or experimental work,
clinical data, improvements, discoveries, plans for research, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers, and information
regarding the skills and compensation of other employees of the Company
(hereinafter collectively referred to as “Inventions”); and (b) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpolished financial statements, licenses, prices
and costs, suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such

times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

 

 

1.



--------------------------------------------------------------------------------

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and

 

 

2.



--------------------------------------------------------------------------------

the assignment thereof. In addition, I will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee. My
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for five (5) years after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become and employee, consultant or independent
contractor to or for any other person or entity.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in

confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Los Angeles
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.

 

 

3.



--------------------------------------------------------------------------------

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Advice of Counsel. I acknowledge that, in executing this agreement, I have
had the opportunity to seek the advice of independent legal counsel, and I have
read and understood all of the terms and provisions of this agreement. This
agreement shall not be construed against any party by reason of the drafting or
preparation hereof.

10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely: April 20, 2001.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.

 

Dated: 10/13/03 /s/ Hakan Edstrom (Signature) Hakan Edstrom

(Printed Name)

 

(Address)

ACCEPTED AND AGREED TO:

MANNKIND CORPORATION

 

By:   /s/ Monique Harrington

Title:   HR Generalist

Dated:   10/13/03

 

 

4.



--------------------------------------------------------------------------------

EXHIBIT B

 

TO:   MANNKIND CORPORATION FROM:   Hakan Edstrom DATE:   10/13/03 SUBJECT:  
Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
MannKind Corporation (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

            x   No inventions or improvements.             ¨   See below:    

 

   

 

   

 

 

¨ Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

   Invention or Improvement    Party(ies)    Relationship

1.      

           

 

  

 

  

 

2.      

           

 

  

 

  

 

3.      

           

 

  

 

  

 

 

¨ Additional sheets attached.